  Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.1 Page 1 of 45




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN

 ANUJ CHOPRA,
                                                    Case No.
               Plaintiff,
                                                    HON.
 v.

 CITY OF GRANDVILLE, a Michigan Municipal Corporation;
 CONSUMERS CREDIT UNION, a Michigan nonprofit corporation;
 DARIN RETIMAN, TANYA SAWICKI, KRISTOPHER GRICE, all individuals sued in
 official and individual capacity; all Defendants sued jointly and severally,

               Defendants.


 Damian D. Nunzio, Esq. (P47319)
 THE NUNZIO LAW FIRM, P.C.
 Attorney for Plaintiff
 29 Pearl St NW
 Suite 415
 Grand Rapids, Michigan 49503
 (616) 336-8100


                    COMPLAINT AND DEMAND FOR JURY TRIAL

        Now comes Plaintiff, ANUJ CHOPRA, by and through his Attorney, THE NUNZIO

LAW FIRM, P.C., and his complaint, states as follows:

                                         INTRODUCTION

      1.       On February 3, 2017, Anuj Chopra (hereinafter referred to as “Anuj”) was

criminally charged by the Ottawa County Prosecutor’s Office with Human Trafficking for

Commercial Sexual Activity, a 20-year felony.

      2.      The Human Trafficking Charge was based off of an allegation that Anuj was

soliciting Hudsonville High School students for sex in exchange for money.
                                                1
   Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.2 Page 2 of 45



      3.      The Human Trafficking Charge was covered by the media worldwide.

      4.      Anuj’s wife, Leslie Chopra (hereinafter referred to as “Leslie”) was also charged

along with Anuj for Distributing Obscene Material to Children and Using a Computer to Commit

a Crime.

      5.      The allegations and charges against Anuj and Leslie were meritless and baseless.

      6.      During the time that Anuj was charged with Human Trafficking, the Grandville

Police Department (hereinafter referred to as “GPD”) by and through Detective Darin Rietman

(hereinafter referred to as “Rietman”) investigated Anuj for a Non Sufficient Funds (hereinafter

referred to as “NSF”) Check Case, which was complained of by employees of Consumers Credit

Union (hereinafter referred to as “CCU”) located in Kalamazoo, Kalamazoo County and

Grandville, Kent County, Michigan.

      7.      Anuj, who is a descendant from India, opened a checking account at CCU in

Grandville, Kent County, Michigan in October of 2016.

      8.      Anuj conducted regular banking business activity at CCU from October 2016 until

the end of January of 2017.

      9.      Anuj often would go into the CCU’s Grandville Branch and interact with the CCU

branch manager, Tanya Sawicki (hereinafter referred to as “Sawicki”).

      10.     Kristopher Grice (hereinafter referred to as “Grice”) was employed by Defendant

CCU at Defendant CCU’s main office, located in Kalamazoo, Michigan as a Collection Manager.

      11.     During this period, Anuj also had a bank account with Wells Fargo in the State of

Illinois.




                                               2
  Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.3 Page 3 of 45



      12.       In early January of 2017, Anuj deposited two (2) checks drawn on his Wells Fargo

account, into his Consumers Credit Union checking account (hereinafter referred to as “CCU

account”).

      13.       The first check was for $10,000.00 and the second check was for $7,500.00.

      14.       CCU placed a seven (7) day hold on the $10,000.00 check because of a signature

irregularity.

      15.       Anuj placed a stop payment on the $10,000.00 check. Anuj received no money from

this check.

      16.       Anuj deposited a $7,500.00 check into his CCU account.

      17.       Anuj received money from the $7,500.00 deposit; however, Anuj was later

informed that there were non sufficient funds to cover the $7,500.00 deposit.

      18.       CCU specifically gave Anuj the opportunity to pay off the negative balance within

a specific amount of time to settle and resolve his CCU account without civil or criminal penalty.

      19.       Anuj’s brother, Akhil Chopra (hereinafter referred to as “Akhil)” sent to CCU a

check for $7,500.00 before the due date to settle Anuj’s CCU account.

      20.       Grice sent Anuj a letter stating that Akhil paid the $7,500.00 before the due date.

      21.       CCU accepted the check and posted it to Anuj’s CCU account. Anuj’s CCU account

reflected a balance at this point of $1.17.

      22.       Unbeknownst to Anuj and Akhil, CCU reversed the $7,500.00 check; it was later

learned in a letter that the check was reversed “without explanation.”

      23.       The reversal of the check placed Anuj’s CCU account into default because Anuj’s

CCU account was not settled or resolved by the proscribed due date.



                                                 3
  Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.4 Page 4 of 45



     24.       CCU pursued criminal charges against Anuj by filing a formal bad check report

with GPD.

     25.       CCU claimed that Anuj did not pay off his negative balance and that Anuj “stole”

money from Defendant CCU.

     26.       During this same period of time, Anuj’s Google Gmail account that he was using

to communicate with CCU was “shut down” because a number of unauthorized devices attempted

to access his account.

     27.       When Anuj was jailed after the Human Trafficking arraignment, he was also

arrested with a felony NSF charge out of Grandville.

     28.       The Human Trafficking and NSF case triggered an I.C.E. Homeland Security

Detainer because of Anuj’s resident alien status.

     29.       Anuj was incarcerated from March 1, 2017 until February 22, 2018.

     30.       A Federal Immigration Judge suspended Anuj’s deportation proceeding and

released him until Anuj was convicted of either the Human Trafficking or NSF charges.

     31.       The Human Trafficking charge was dismissed it its entirety against Anuj in May of

2018.

     32.       The Distributing Obscene Material (Children) and Using a Computer to Commit a

Crime charges were dismissed in its entirety against Leslie is May of 2018.

     33.       The NSF case was dismissed against Anuj in November of 2018 because the Kent

County Prosecutor was satisfied that Anuj presented a check for the full amount in a timely

manner.




                                                4
  Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.5 Page 5 of 45



     34.       Prior to the Kent County Prosecutor dismissing the NSF case, Anuj contacted

Google to obtain information that may be helpful to defend against the NSF charge despite the fact

that his Google Gmail account was closed and not accessible.

     35.       Approximately five (5) months after Anuj’s NSF case was dismissed, Google sent

Anuj two (2) emails between Grice and Sawicki regarding Anuj’s CCU account.

     36.       The two (2) emails revealed that Rietman, Grice, and Sawicki conspired and

fabricated a criminal charge against Anuj for the purpose of assisting the Ottawa County

Prosecutor’s Office in their Human Trafficking case against Anuj.

     37.       The two (2) emails clearly indicate that Rietman, Grice, and Sawicki acted in

concert to not only fabricate a criminal charge against Anuj, but to conceal their improper conduct.

     38.       In addition to Rietman, Grice, and Sawicki acting in concert to fabricate a crime

against Anuj, the Defendants also discriminated against Anuj by making negative racial remarks

regarding his National Origin in conjunction with the improper conspiracy to fabricate criminal

NSF charges against him.

                                    JURISDICTION AND VENUE

     39.       This action asserts claims arising under 42 U.S.C. § 1983, the Fourth, Sixth, and

Fourteenth Amendments of the United States Constitution, and the statutory and common law of

the State of Michigan, against Defendants: the City of Grandville, a Michigan Municipal

Corporation; Darin Rietman, in his official and individual capacity; Consumers Credit Union,

Federally Insured State Credit Union; Tanya Sawicki, in her official and individual capacity;

Kristopher Grice, in his official and individual capacity; and Marissa Anderson, in her official and

individual capacity.

     40.       Jurisdiction is founded upon 28 U.S.C. § 1331 and 28 U.S.C. § 1343.
                                                 5
  Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.6 Page 6 of 45



     41.       The events and conduct giving rise to the claims in this action occurred in this

Judicial District. Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391.

     42.       The Court has supplemental jurisdiction over Plaintiff’s state law claims under 28

U.S.C. § 1367(a) because those claims are inextricably related to the underlying claims asserted

under 42 U.S.C. § 1983.

                                                PARTIES

     43.       Anuj is a 45-year old husband and father of one child, of Indian descent, who

resides in Ottawa County, Michigan.

     44.       The City of Grandville (hereinafter referred to as “Grandville”) is a Michigan

Municipal Corporation located in Kent County, Michigan.

     45.       Rietman was at all relevant times a Detective for GPD, employed by Grandville.

Upon information and belief, Rietman resides in Ottawa County, Michigan.

     46.       Grandville operates, manages, and oversees GPD.

     47.       CCU is a federally insured state credit union through the State of Michigan and its

main office is located in Kalamazoo, Michigan and a branch located in Grandville, Kent County,

Michigan.

     48.       Sawicki was at all relevant times a branch manager at CCU’s Grandville branch,

employed by CCU. Upon information and belief, Sawicki resides in Grandville, Michigan.

     49.       Grice was at all relevant times a collection manager employed by CCU at its main

office located in Kalamazoo, Michigan. Upon information and belief, Grice resides in Kalamazoo

County, Michigan.

     50.       Anderson was at all relevant times a collection support coordinator employed by

CCU. Upon information and belief, Anderson resides in Kalamazoo County, Michigan.
                                                 6
  Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.7 Page 7 of 45



     51.          CCU operates, manages, and oversees its employees.

     52.          Each Defendant above is a “person” within the meaning of 42 U.S.C. § 1983.

                                       GENERAL ALLEGATIONS

       A. Anuj Targeted by Police Beginning in June 2016 on an Unrelated Matter

     53.          In the summer of 2016, Anuj was falsely blamed for circulating a nude photograph

of a female student at Hudsonville High School, hereinafter referred to as “HHS.”

     54.          The female student was once friends with the daughter of Anuj.

     55.          Parents of students at HHS not only blamed Anuj, but reported the incident to the

Ottawa County Sheriff’s Department in the summer of 2016.

     56.          Ottawa County Sheriff’s Deputy Mike Petroelje (hereinafter referred to as

“Petroelje”) who was assigned to HHS, investigated the circulation of the nude photograph

incident by interviewing HHS students and their parents.

     57.          Without any evidence or proof, Police obtained a search warrant for Anuj’s home

and electronic devices in October of 2016 to obtain evidence that Anuj sent the nude photograph

of the student.

     58.          Police seized phones, tablets, and computers from Anuj’s home.

     59.          No evidence was ever found that Anuj was responsible for this event.

     60.          Students at HHS were warned to “stay away” from Anuj and his family.

       B. Anuj is Charged with Human Trafficking in Early 2017

     61.          Despite warnings to HHS students to “stay away” from Anuj and his family, three

(3) male students befriended Anuj’s daughter immediately after police searched Anuj’s home in

October of 2016.



                                                  7
  Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.8 Page 8 of 45



     62.         In early January 2017, HHS authorities and Petroelje learned that the three (3) male

students were interacting with Anuj, Leslie, and their daughter.

     63.         The three (3) male students were brought into the school offices at HHS and were

questioned about their relationship with Anuj and Leslie.

     64.         Soon after the three (3) males were questioned by HHS school authorities and

Petroelje, Anuj was criminally charged with Human Trafficking of a Minor for Commercial Sexual

Activity, a 20-year felony.

     65.         Leslie was criminally charged with Distributing Obscene Material to Children and

Using a Computer to Commit a Crime, two felony charges.

     66.         The alleged male victim, in both charges against Anuj and Leslie, was a “friend” of

the female HHS student whose nude photograph circulated among the HHS students and parents

of the students at HHS.

     67.         Anuj’s charge was based off of an allegation that he was soliciting HHS students

for sex in exchange for money.

     68.         Leslie was alleged to have transmitted inappropriate and obscene pictures from her

phone to the allege male victim.

     69.         Both criminal charges and complaints against Anuj and Leslie were baseless and

without merit.

     70.         HHS is located at 5037 32nd Ave., Hudsonville, Ottawa County, Michigan.

     71.         The criminal charges against Anuj and Leslie were highly publicized and covered

by the media worldwide.

     72.         Anuj was charged on February 1, 2017 and arraigned in the 58th Judicial District

Court Hudsonville, Ottawa County, Michigan on March 1, 2017.
                                                  8
  Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.9 Page 9 of 45



     73.       Ottawa County Sheriff Detective Michael Tamminga (hereinafter referred to as

“Tamminga”) was assigned as the lead detective to oversee the charges against Anuj and Leslie.

       C. Defendants Fabricated Criminal NSF Charge Against Anuj to Strengthen

           Prosecution of Anuj’s Human Trafficking Case

     74.       In October of 2016, Anuj opened a checking account at CCU at of their branch

credit union in Grandville, Michigan.

     75.       Anuj regularly conducted banking activity at CCU’s Grandville branch.

     76.       Anuj also had an account with Wells Fargo in the State of Illinois.

     77.       On January 9, 2017, Anuj deposited a $10,000.00 check, check number 5104

(hereinafter referred to as “#5104”) into his CCU Account drawn on his Wells Fargo account.

     78.       After Anuj deposited #5104, CCU placed a seven (7) day hold on the check because

of an irregular signature that appeared on #5104.

     79.       Because Anuj was not able to draw money immediately after he deposited #5104,

he placed a stop payment on #5104.

     80.       Anuj emailed Sawicki that he put a stop payment on #5104 because CCU would

not immediately honor #5104.

     81.       Anuj did not receive any cash from and after depositing #5104.

     82.       Sawicki responded to Anuj by email and acknowledged that Anuj put a stop

payment on #5104 and that he (Anuj) did not receive any cash after the deposit.

     83.       Sawicki “apologized” to Anuj for any “trouble” this transaction caused him.

     84.       On or about January 18, 2017, CCU returned #5104 for NSF.




                                                9
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.10 Page 10 of 45



     85.       On January 11, 2017, Leslie, a co-signer on Anuj’s checking account deposited into

Anuj’s CCU account, check # 5108 in the amount of $7,500 drawn on Anuj’s Wells Fargo account

(hereinafter, “#5108”).

     86.       Anuj received $7,500.00 after #5108 was deposited.

     87.       On January 20, 2017, #5108 was returned NSF and Anuj, after bank fee adjustments

owed CCU $7,039.17.

     88.       On January 24, 2017, Grice sent Anuj a letter to his home address that his CCU

account was overdrawn in the amount of $7,039.17.

     89.       The January 24, 2017 letter also stated that Grice would accept full payment from

Anuj’s brother, Akhil Chopra (hereinafter referred to as “Akhil”) if the payment was made by

January 29, 2017.

     90.       In fact, Grice states in the January 24, 2017 letter, “I understand that you are dealing

with a family emergency and I am willing to accept the full payment from your bother Akhil

Chopra. Failure on your part to do so will result in further action.”

     91.       Grice also states in the January 24, 2017 letter, “if we [CCU] do not receive

payment of the entire overdrawn amount by January 29, 2017, we [CCU] will take further action

to recover the entire balance of your account and refer it to the collection agency.”

     92.       On January 25, 2017, Akhil sent Grice an email stating he was sending $7,500 to

CCU to be deposited into Anuj’s overdrawn checking account.

     93.       On January 25, 2017, Akhil sent check #148 in the amount of $7,500 (hereinafter,

“#148”) to CCU.

     94.       On January 27, 2017, Grice sent a letter to Anuj at his home address stating CCU

received #148 for $7,500.
                                                 10
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.11 Page 11 of 45



     95.       On January 27, 2017, #148 was presented to CCU Grandville Branch. CCU

Grandville Branch stamped the following on the back of #148:

               “Consumers (Grandville, MI)
               4350 44th St. 49418
               01/27/17 – 06:52:4”

     96.       On January 28, 2017, CCU sent Anuj a letter to his home address regarding his

overdrawn account, “Balance due: ($1.17)”.

     97.       On January 31, 2017, Wells Fargo sent Anuj a letter to his home address stating,

“We [Wells Fargo] reached out to Consumer’s Credit Union and we [Wells Fargo] were informed

that the check [#148 in the amount of $7,500] was paid on 01/27/2017.”

     98.       CCU confirmed that Anuj’s overdrawn checking account had been timely paid on

January 27, 2017, two days before the due date of January 29, 2017.

     99.       In a letter dated February 10, 2017, Akhil was notified that the check he sent, #148,

was “presented and then reversed by Consumers Credit Union. No reason was given regarding

this transaction.”

     100.      Upon information and belief, no employee from CCU ever contacted Anuj after

January 28, 2017 and notified him that CCU had reversed check #148 presented to his checking

account in the amount of $7,500.

     101.      The reversal of check #148 caused Anuj’s checking account to be defaulted. The

default triggered action by CCU against Anuj for failure to pay and settle the account in the amount

of $7,039.17 by January 29, 2017.

     102.      Neither Anuj or Akhil was ever notified why check #148 was reversed.

     103.      On February 8, 2017, Sawicki filed a formal complaint with the GPD against Anuj

for NSF with respect to checks #5104 and #5108.
                                                11
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.12 Page 12 of 45



     104.         Sawicki informed GPD that Anuj “stole” an amount of $7,039.17 from CCU.

     105.         On February 8, 2017, Anderson submitted a “Bad Check Crime Report” and

Sawicki provided it to GPD.

     106.         The Report states as follows:

                  1/18/17 Checks for $10,000 and $7,500 returned NSF

                  1/24/17 Attempted to contact Mr. Chopra at primary phone number.

                           No answer.

                  1/24/17 Sent final demand letter.

                  1/30/17 Collection Department received voicemail from Mr. Chopra.

                  1/30/17 Jesse Blankenship of CCU spoke with Mr. Chopra who stated

                           account would be in good standing by 2/1/17.

                  2/2/17    No payments to date.      Collection Dept. received another

                           voicemail from Mr. Chopra.

                  2/2/17 Attempted to return call. No answer. Emailed Mr. Chopra. No

                           response to date.

   107.           GPD Officer Chad Rosema took the original report from Sawicki on

       February 8, 2017.

   108.           According to Rietman’s supplemental report to Anuj’s NSF fraud

       complaint, Rietman claims he had contacted Sawicki on February 9, 2017.

   109.           Prior to March 1, 2017, Rietman was informed that Anuj’s account was

       settled.




                                                   12
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.13 Page 13 of 45



   110.        On March 1, 2017, Rietman reported that he spoke with Sawicki

       regarding Anuj’s account. “Sawicki confirmed with her loss prevention that

       the accounts were never made right by Chopra.”

   111.        Sawicki informed Rietman that she advised that the bank was out of a

       total of $6,964.16.

   112.        Sawicki said the bank closed Anuj’s account that consisted of savings

       and checking account and that the bank transferred the money from the savings

       to apply it to the outstanding balance of the checking account. This brought

       the negative checking account balance of negative $7,039.17 to negative

       $6,964.16.

   113.        Rietman reported that CCU wanted to pursue criminal charges against

       Anuj instead of turning the matter over to collections.

       D. Anuj is Criminally Charged with NSF and Human Trafficking

            Charge Along with NSF Charge Proceed Through the Judicial

            Process.

     114.      On March 1, 2017, Tamminga, Petroelje, and Reitman appeared in court at Anuj’s

arraignment on the Human Trafficking charge at the 58th District Court located at 3100 Port

Sheldon Street, Hudsonville, Michigan.

     115.      The prosecutor in the Human Trafficking case requested that the judge put a high

cash bond on Anuj because she said that he was a flight risk because he was a “green card holder”

and a citizen of India despite the fact that he resided in the U.S. for more than 35 years.

     116.      The prosecutor also cited an active fraud investigation out of Grandville as

additional reason to raise Anuj’s bond.
                                                 13
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.14 Page 14 of 45



     117.       Additionally, the prosecutor informed the court that I.C.E. from Homeland Security

(hereinafter, “I.C.E.”) was going to detain Anuj on Immigration Deportation proceedings because

of the Human Trafficking charge and the active fraud investigation out of Grandville, Michigan.

     118.       Rietman was assigned by GPD to investigate the NSF case against Anuj.

     119.       The Ottawa County District Court Judge placed a $250,000 bond on Anuj and Anuj

was detained and jailed after the arraignment.

     120.       Later in the day on March 1, 2017, Rietman swore out an Affidavit of Probable

Cause against Anuj for the NSF charge before Judge Peter Versluis of the 59th District Court

located in Grandville, Kent County, Michigan.

     121.       Rietman presented the NSF case to the Kent County Prosecutor’s office in Kent

County, Michigan.

     122.       On March 1, 2017, the Kent County prosecutor authorized the charge and arrest for

Anuj for NSF.

     123.       Anuj was formally charged, arrested and arraigned on the NSF charge in the 59th

District Court, Grandville, Michigan.

       E. Anuj Challenged and Defended Against Deportation because of the Human

            Trafficking and NSF Charges

     124.       Anuj was originally detained and jailed on the State criminal charges.

     125.       Anuj was then detained and jailed (continuously) on an I.C.E. detainer pending

resolution on deportation proceedings in Federal Immigration Court.

     126.       The Department of Justice (hereafter “D.O.J”) lawyer raised the, then pending,

Human Trafficking and NSF charge as justification to deport Anuj.



                                                 14
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.15 Page 15 of 45



     127.       The Federal Immigration Judge suspended Anuj’s deportation proceeding pending

either conviction on the Human Trafficking or NSF charges.

     128.       Anuj was released from I.C.E. detainer on February 22, 2018.

     129.       From March 1, 2017 until May 11, 2018, Tamminga, Petroelje, and Rietman

actively pursued the criminal charges against Anuj on both the Human Trafficking and NSF cases.

     130.       On May 11, 2018, the Ottawa County Prosecutor’s Office dismissed the Human

Trafficking charge against Anuj. The charges were proven to be baseless and without merit.

       F. After May of 2018, Anuj Continues to Challenge NSF Case Against Him

     131.       After Anuj’s criminal Human Trafficking case was dismissed, Anuj contacted

Google to obtain any exculpatory information between himself and CCU, Sawicki, and Grice

despite that Anuj’s Google Gmail account was previously shut down and no longer accessible so

that Anuj could defend against the baseless NSF case.

     132.       On November 20, 2018, the Kent County Prosecutor’s Office dismissed the NSF

case against Anuj because the Kent County Prosecutor’s Office was shown that #148 was

presented to CCU in a timely manner.

     133.       As a condition of the NSF dismissal, Anuj was required to pay CCU, through Grice,

$6,964.16.

     134.       Anuj paid CCU $6,964.16 prior to the NSF dismissal.

       G. Google recovers and sent Anuj Emails from CCU Employees Sawicki and Grice

             Revealing an Improper Conspiracy Among Sawicki, Grice, and Rietman to

             Fabricate Evidence Against Anuj so that Anuj can be Charged with the NSF

             Criminal Offense



                                               15
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.16 Page 16 of 45



     135.      On April 1, 2019, Google Gmail recovered two (2) emails between Sawicki and

Grice generated on February 2, 2017 and February 3, 2017.

     136.      These two emails were blind copied to Anuj’s Google Gmail account; however,

Anuj never received these emails in 2017 or 2018.

     137.      In early February 2017, Anuj was experiencing troubles with his Google Gmail

account and could not access or use it.

     138.      Anuj never received the two (2) blind copied (hereafter, “BCC”) emails between

Sawicki and Grice.

     139.      On April 1, 2019, Google sent Anuj a February 2, 2017 email (hereafter referred to

as “2/2/17 email”) from Sawicki to Grice:

               Hi Kris, I spoke to detective Rietman (Grandville Police Department)

               regarding the following member (Anuj Chopra). He made me aware that the

               following person is being charged with a human trafficking charge and will be

               going away for a long time. We at the bank will be helping Ottawa county

               make their case stronger. Detective Rietman will be at his court appearance

               on March 1, 2017. The detective is working with Detective Tamminga and

               deputy Petroelje from Ottawa County and coordinating everything regarding

               Anuj Chopra. I was also informed he will have a detainer from I.C.E. and will

               be in jail till his cases will be heard. I know we received a payment from Anuj

               to settle his account. Will ask detective Rietman if he wants us to return the

               check to his brother. That will show Anuj did not meet the deadline. Please

               wait for me to let you know the next step regarding this member. He will be

               going to prison and we will get rid of one foreigner from our beautiful country.
                                               16
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.17 Page 17 of 45



               Tanya Sawicki

               Office Manager

               Granville

               NMLS #591457

     140.      On April 1, 2019, Google Gmail sent to Anuj, along with the 2/2/17 email, a

February 3, 2017 email (hereafter referred to as the “2/3/17 email”) from Grice to Sawicki:

               tanya, got your email. i have reversed the check for $7,500.00 that came to our

               office on 1/27/17. erased his phone numbers and emails from his profile. no

               one will be able to get a hold of him. he has too much going on with his other

               case. this is just the cherry on top of the sundae. also his wife is involved. what

               a sick couple. lets communicate via telephone. no emails or texts discussing this

               matter per grandville police department (detective rietman). this will hit the

               news in the next couple of weeks i hope they give us a shout out at the credit

               union. (marketing) detective rietman will keep us updated but he will be at

               anuj’s court date on march 1, 2017. that guy will not be coming out of that

               courtroom. go straight to jail. do not collect 200 rupees.

               Thank you,

               Kris Grice

               Collections Manger,

               Consumers Credit Union

               269.488.1766

       H. Google Notifies Anuj after Anuj is Jailed on March 1, 2017 that the Email

            Account, he was Using to Communicate with CCU was Shut Down. Defendants
                                               17
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.18 Page 18 of 45



            are Directly Connected to the Locations Where Devices Were Used to Shut Down

            Anuj’s Email Account.

     141.      On July 22, 2019, Google sent Anuj a letter stating that Google verified and

confirmed that Anuj’s email account, achopra1975@gmail.com (hereinafter referred to as “1975

email account”), was notified on March 1, 2017 that Anuj’s 1975 email account was shut down

and closed on February 9, 2017.

     142.      The July 22, 2019 letter from Google explained that Anuj’s 1975 email account

was shut down because the account was compromised by several devices.

     143.      Between February 4, 2017 and March 1, 2017, eight (8) unauthorized devices

attempted to gain access to the 1975 email account, thereby shutting it down and rendering the

account inaccessible per Google’s policy.

     144.      Google informed Anuj that on February 4, 2017 at 9:37 a.m., a Windows phone

located at 4350 S.W. 44th Street, Grandville, Michigan, attempted to sign into the 1975 email

account. Sawicki worked at this location during this time.

     145.      Google informed Anuj that on Saturday, February 4, 2017 at 12:49 p.m., an Apple

iPhone located in Kalamazoo, Michigan attempted to sign into the 1975 email account. Grice

worked and lived in Kalamazoo, Michigan during this time.

     146.      Google informed Anuj that on Monday, February 6, 2017 at 3:21 p.m., a Windows

phone located at 3195 Wilson Ave., SW, Grandville, Michigan, attempted to sign into the 1975

email account. Grandville City Clerk’s Office is located at this location, which is directly next to

GPD. Rietman worked for GPD during this time.




                                                18
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.19 Page 19 of 45



     147.        Google informed Anuj that on Thursday, February 9, 2017 at 9:03 a.m., an Apple

iPhone located at 5037 32nd Ave., Hudsonville, Michigan, attempted to sign into the 1975 email

account. Petroelje worked at HHS at this location during this time.

     148.        Google informed Anuj that on Thursday, February 9, 2017 at 4:49 p.m., an Apple

iPhone located at 3100 Port Sheldon Street, Hudsonville, Michigan, attempted to sign into the

1975 email account. The 58th District Court, Hudsonville, is located at this location.

     149.        Google informed Anuj that on Monday, February 6, 2017 at 3:21 p.m., a Windows

phone located at 3195 Wilson Ave., SW, Grandville, Michigan, attempted to sign into the 1975

email account.

     150.        Google informed Anuj that on Wednesday, March 1, 2017 at 4:49 p.m., an Apple

iPhone located at 3100 Port Sheldon Street, Hudsonville, Michigan, attempted to sign into the

1975 email account. The 58th District Court, Hudsonville, is located at this location.

     151.        Google informed Anuj that on Wednesday, March 1, 2017 at 8:27 a.m., a windows

phone located at 3100 Port Sheldon Street, Hudsonville, Michigan, attempted to sign into the 1975

email account. The 58th District Court, Hudsonville, is located at this location.

     152.        On March 1, 2017, Tamminga, Petroelje, and Rietman were at the 58th District

Court for Anuj’s arraignment on his Human Trafficking charge.

     153.        Google sent notification that the 1975 email account was closed after Anuj was

jailed on March 1, 2017.

     154.        Anuj was not released from custody almost one year later on February 22, 2018.

       I. Defendants Acted in Concert and Conspired to Fabricate Inculpatory Evidence,

            withheld Exculpatory Evidence, and Manufactured a Criminal Felony Offense

            against Anuj; then Defendants Fraudulently Concealed Their Conduct
                                                 19
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.20 Page 20 of 45



     155.      On February 2, 2017 and February 3, 2017, Sawicki, Grice, and Rietman conspired

to return and reverse #148 for $7,500.00 that had ben presented, accepted, and paid by Anuj to

settle this account on January 27, 2017; two (2) days before the default deadline date.

     156.      Defendants agreed to increase the likelihood of prosecution and conviction of Anuj

on the Human Trafficking charge by manufacturing a fraud bad check case, NSF, case against him.

     157.      Defendants agreed to reverse #148 for $7,500.00 that had been timely paid to put

Anuj’s overdrawn checking account in default so Defendants could fraudulently pursue criminal

charges against him.

     158.      Defendants were acutely aware of and knew that by reversing #148 after it was

timely paid and after the default date was triggered; Anuj’s checking account would reflect an

unpaid negative balance.

     159.      Defendants conspired and agreed that Anuj did not pay to settle his account.

Defendants fraudulently represented in the bad check crime report, police report, and in the

Affidavit of Probable Cause to arrest and charge Anuj for NSF, that Anuj never paid to settle his

account.

     160.      Defendants withheld exculpatory information that Anuj had timely settled and paid

on his overdrawn account from the District Court Judge who issued the Affidavit of Probable

Cause and the Kent County Prosecutor who ultimately authorized the arrest, charge, and detention

of Anuj.

     161.      Defendants acted in concert and conspired against Anuj by providing false

information, withholding exculpatory information, and acting maliciously, recklessly, and with

gross negligence.



                                                20
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.21 Page 21 of 45



     162.      Defendants acted in concert and conspired to conceal their improper conduct by

erasing Anuj’s phone numbers and emails from his profile at CCU, so that no one could contact

him from CCU.

     163.      Defendants acted in concert and conspired to conceal their improper conduct by

agreeing to not communicate with each other by email or text message.

     164.      Defendants agreed to communicate with each other only by telephone.

     165.      Defendants agreed not to leave a “paper trail” regarding their improper, fraudulent,

and reckless wanton conduct so that they could avoid detection regarding their scheme and at the

same time pursue and maintain criminal charges against Anuj.

     166.      To Anuj’s information and belief, Defendants acted in concert and conspired to

shutdown Anuj’s 1975 email account to conceal their fraudulent scheme to criminally charge Anuj

by attempting numerous times to access his account with different unauthorized devices from

different locations.

     167.      To Anuj’s information and belief, Defendants caused Anuj’s 1975 email account

to close while Defendants were at or near locations where the Defendants were either employed at

that time or were known to be present at that time at that location.

     168.      To Anuj’s information and belief:

            a. On February 2, 2017 and February 3, 2017, Rietman, Sawicki, and Grice conspired
               to reverse check #148 and agreed to pursue criminal charges against Anuj to help
               Ottawa County with their Human Trafficking Case;

            b. Defendants’ goal was to have Anuj convicted of Human Trafficking and NSF and
               then have him deported back to India.


            c. Defendants agreed not to leave a paper trail by only communicating by phone and
               not by email or text messaging so they could conceal their scheme and avoid
               detection.
                                                 21
Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.22 Page 22 of 45




       d. Between February 4, 2017 and February 9, 2017, Defendants attempted to access
          Anuj’s 1975 email account, shut it down, and render the account inaccessible.


       e. On February 7, 2017, Sawicki contacts GPD and requests copies of a bad check
          form to complete.


       f. On February 8, 2017, Sawicki files a formal police complaint against Anuj, alleging
          fraud and that he never paid or settled his account with CCU.


       g. On February 8, 2017, Sawicki gives Anderson’s “bad check form” statement to
          GPD stating that Anuj never paid on his overdrawn account.


       h. On February 9, 2017, Rietman receives a fraud report from GPD officer Rosema to
          follow up on the investigation.


       i. Rietman says he has contact with Sawicki on February 9, 2017, and reports that
          Sawicki says that Anuj “stole” $7,039.17 from CCU and never paid it back.


       j. After meeting with Sawicki on February 9, 2017, Rietman pursues an arrest warrant
          through the Kent County Prosecutor’s Office. The Prosecutor’s Office declines and
          directed Rietman to follow up and talk with Anuj.


       k. On March 1, 2017 and after Anuj is jailed, Rietman meets with Sawicki. Rietman
          reports that Sawicki said that Anuj never paid and that CCU wants to press criminal
          charges.


       l. On March 1, 2017, District Court Judge signed the Affidavit of Probable Cause to
          arrest Anuj.


       m. On March 1, 2017, Kent County Prosecutor’s Office authorizes criminal charge,
          arrest, and detention of Anuj on the NSF felony charge.




                                           22
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.23 Page 23 of 45



        J. Defendants Discriminated against Anuj based on his National Origin by

            Defendants Actions and Statements Designed to Humiliate, Punish, and Cause

            Anuj to be Deported back to India.

        169.    Sawicki interacted with Anuj at the CCU Grandville branch on many occasions.

        170.    Sawicki knew or should have known that Anuj is a person of color and from India.

        171.    Sawicki made discriminating statements against Anuj based on his national origin:

                        He will be going in prison and we will get rid of one foreigner from our

                beautiful county.

        172.    Sawicki acted in concert and conspired against Anuj to have him falsely charged

with a crime designed to punish him by putting him in prison and getting rid of him by causing

Anuj to be deported out of the U.S.A. because of his national origin.

        173.    Defendants acted in concert and conspired against Anuj based on his national origin

by closing down his CCU account without legal excuse, right, or justification.

        174.    Grice made discriminatory statements against Anuj based on his national origin:

                        go straight to jail. do not collect 200 rupees.

        175.    A Rupee is defined as the basic monetary unit of India.

        176.    Defendants acted in concert and improperly conspired and discriminated against

Anuj by fabricating evidence against him and manufacturing a criminal offense against him based

off of his national origin.

        177.    Defendants knew that Anuj would be detained by I.C.E. because of the Human

Trafficking charge and provided additional information to the 58th District Court at his Human

Trafficking arraignment that further empowered I.C.E. to place a detainer on him.



                                                 23
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.24 Page 24 of 45



       178.    To Anuj’s information and belief, Defendants pursued criminal charges against him

to the extent that Defendants aim was to have Anuj formally criminally charged for NSF before

his scheduled arraignment on March 1, 2017.

       179.    Rietman, first, applied for criminal charges against Anuj for NSF on February 9,

2017. Defendants knew and discussed that Anuj’s Human Trafficking arraignment date was on

March 1, 2017.

       180.    To Anuj’s information and belief, Defendants fraudulently concealed their conduct

of discrimination against Anuj based on his national origin by erasing emails and text messages

from their work place computers and phones. Also, Defendants shut down Anuj’s email to prevent

him from accessing his 1975 email account so Anuj could not detect and discover Defendants’

discriminatory actions and statements against him.

       K.      Additional Common Allegations

       181.    The acts of individual Defendants alleged in this Complaint represent official policy

and custom of and are attributable to the Defendant entities for which such individuals worked,

including under the doctrine of respondent superior.

       182.    The acts complained of were under color of state law and undertaken in concert

among the named Defendants.

       183.    Supervisory officials having final policymaking authority for each of the Defendant

entities named in this Complaint had knowledge of the conduct complained of.

       184.    With regard of each and every one of the constitutional deprivations alleged below,

it would have been plainly obvious to a reasonable policymaker that the conduct described did

deprive or would lead to the deprivation of Anuj’s constitutional rights.



                                                24
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.25 Page 25 of 45



       185.    Upon information and belief, supervisory officials having final policymaking

authority for each Defendant entities named in this Complaint nevertheless agreed to, approved,

and ratified the unconstitutional conduct alleged.

       186.    The Defendant entities, by and through their supervisory officials having final

policymaking authority, further failed to train the individual named Defendants. This failure to

train led directly to the constitutional deprivation alleged below.

       187.    Upon information and belief, the Defendant entities also failed to intervene in a

custom of their employees of violating individuals’ constitutional rights. This failure to train led

directly to constitutional deprivations alleged below.

                   LEGAL CLAIMS ARISING UNDER FEDERAL LAW

      COUNT I:           VIOLATION OF 42 U.S.C. § 1983 – FOURTH AND
                         FOURTEENTH AMENDMENT RIGHTS

(ASSERTED BY ANUJ CHOPRA AGAINST DEFENDANT DARIN RIETMAN IN HIS
OFFICIAL AND INDIVIDUAL CAPACITY)

       188.    Anuj incorporates paragraphs 1 through 187 of this Complaint.

       189.    Anuj had the right to be protected from unreasonable search and seizure, guaranteed

by the Fourth Amendment to the United Stated Constitution, and incorporated against the States

by the Fourteenth Amendment.

       190.    Defendant Rietman violated Anuj’s constitutionally protected right against

unreasonable search and seizure in multiple ways, including but not limited to:

                a. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference by acting in concert and conspiring with Defendants to
                   charge Anuj with a crime;

                b. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, fabricating evidence to obtain an arrest warrant
                   without probable case;
                                                 25
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.26 Page 26 of 45




                c. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, withholding exculpatory evidence to obtain an arrest
                   warrant without probable cause; and

                d. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, providing false and misleading information to obtain
                   an arrest warrant without probable cause.

       191.    As a direct and foreseeable consequence of the actions of Defendant Rietman, Anuj

was deprived of his rights under the Fourth and Fourteenth Amendments to the United States

Constitution and thereby suffered pain, emotional distress, humiliation, mortification,

imprisonment, embarrassment, financial damages, and any other injuries and damages that may

arise during the course of discovery.

      COUNT II:         VIOLATION OF 42 U.S.C. § 1983 – FOURTEENTH
                        AMENDMENT EQUAL PROTECTION RIGHTS

(ASSERTED BY ANUJ CHOPRA AGAINST DEFENDANT DARIN RIETMAN IN HIS
OFFICIAL AND INDIVIDUAL CAPACITY)

       192.    Anuj incorporates paragraphs 1 through 191 of this Complaint.

       193.    Anuj had a right to fair and equal treatment under the law, as guaranteed by the

Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.

       194.    Defendant Rietman violated this right in multiple ways, including but not limited

to:

                a. By intentionally singling out and treating Anuj less favorable than other
                   similarly situated person, without a rational basis for that treatment;

                b. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference acted in concert to manufacture a crime against Anuj;

                c. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, fabricating evidence to obtain an arrest warrant
                   without probable case;

                                              26
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.27 Page 27 of 45



                d. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, withholding exculpatory evidence to obtain an arrest
                   warrant without probable cause; and

                e. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, providing false and misleading information to obtain
                   an arrest warrant without probable cause.

       195.    As a direct and foreseeable consequence of the actions of Defendant Rietman, Anuj

was deprived of his rights under the Equal Protection Clause of the Fourteenth Amendments to the

United States Constitution and thereby suffered pain, emotional distress, humiliation,

mortification, imprisonment, embarrassment, financial damages, and any other injuries and

damages that may arise during the course of discovery.

      COUNT III:         VIOLATION OF 42 U.S.C. § 1983 – FOURTEENTH
                         AMENDMENT    DUE     PROCESS    AND   SIXTH
                         AMENDMENT FAIR TRIAL RIGHTS

(ASSERTED BY ANUJ CHOPRA AGAINST DEFENDANT DARIN RIETMAN IN HIS
OFFICIAL AND INDIVIDUAL CAPACITY)

       196.    Anuj incorporates paragraphs 1 through 195 of this Complaint.

       197.    Anuj had the right to a fair trial and to be protected from deprivation of life, liberty

or property, without due process of law, as guaranteed by the Sixth and Fourteenth Amendments

to the United States Constitution.

       198.    Defendant Rietman violated Anuj’s constitutionally protected due process and fair

trial rights in multiple ways, including but not limited to:

                a. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference by conducting an improper investigation;

                b. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, fabricating evidence to obtain an arrest warrant
                   without probable case;



                                                  27
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.28 Page 28 of 45



               c. Intentionally, recklessly, with wanton and reckless disregard, or with
                  deliberate indifference, withholding exculpatory evidence to obtain an arrest
                  warrant without probable cause; and

               d. Intentionally, recklessly, with wanton and reckless disregard, or with
                  deliberate indifference, providing false and misleading information to obtain
                  an arrest warrant without probable cause.

       199.   As a direct and foreseeable consequence of the actions of Defendant Rietman, Anuj

was deprived of his due process and fair trial rights under the Sixth and Fourteenth Amendments

to the United States Constitution and thereby suffered pain, emotional distress, humiliation,

mortification, imprisonment, embarrassment, financial damages, and any other injuries and

damages that may arise during the course of discovery.

      COUNT IV:         VIOLATION OF 42 U.S.C. § 1983 – MALICIOUS
                        PROSECUTION

(ASSERTED BY ANUJ CHOPRA AGAINST DEFENDANT DARIN RIETMAN IN HIS
OFFICIAL AND INDIVIDUAL CAPACITY)

       200.   Anuj incorporates paragraphs 1 through 199 of this Complaint.

       201.   Criminal proceedings were instituted against Anuj and furthered by the illegal and

unconstitutional actions of Defendant Rietman.

       202.   Such proceedings were terminated in favor of Plaintiff.

       203.   Defendant Rietman does not have an absolute prosecutorial immunity for his

conduct in the criminal prosecution of Anuj.

       204.   Defendant Rietman had no probable cause for the initiation or maintenance of the

criminal prosecution of Anuj.

       205.   Defendant Rietman intentionally influenced or participated in the initiation or the

maintenance of the criminal prosecution of Anuj.



                                                 28
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.29 Page 29 of 45



       206.    Defendant Rietman’s actions were done with malice; that is they were done for a

purpose other than that of securing the proper adjudication of the claim.

       207.    Persons in Defendant Rietman’s position would have known that the facts and

circumstances alleged in the criminal proceedings were not sufficient to justify a reasonable belief

that Anuj had committed the offenses with which he was charged.

       208.    As a direct and foreseeable consequence of the actions of Defendant Rietman, Anuj

was deprived of his rights under the Fourth and Fourteenth Amendments to the United States

Constitution and thereby suffered pain, emotional distress, humiliation, mortification,

imprisonment, embarrassment, financial damages, and any other injuries and damages that may

arise during the course of discovery.

      COUNT V:           VIOLATION OF 42 U.S.C. § 1983 – UNCONSTITIONAL
                         POLICY, CUSTOM, OR PRACTICE OF FAILING TO
                         TRAIN OR SUPERVISE

(ASSERTED BY ANUJ CHOPRA AGAINST DEFENDANT CITY OF GRANDVILLE)

       209.    Anuj incorporates paragraphs 1 through 208 of this Complaint.

       210.    Defendant Rietman, while acting under color of state law, violated Anuj’s

constitutional rights as set forth above.

       211.    Upon information and belief, Defendant City of Grandville created and maintained

an official custom, practice, and/or policy of failing adequately to train and supervise its employees

and agents, including but not limited to Defendant Rietman, regarding proper investigative

techniques, the assessment of probable cause, obtaining warrants, the obligation to testify

truthfully and avoid fabricating evidence, the disclosure of exculpatory evidence, obtaining

accurate statements, and other recurring situation.



                                                 29
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.30 Page 30 of 45



       212.    The individual Defendants’ unconstitutional and unlawful conduct complained of

herein would not have occurred in the absence of gross and wanton deficiencies in police training

and supervision.

       213.    Upon information and belief, the Defendant City of Grandville knew or had notice

of the unlawful tactics of Defendant Rietman, and knew or should have known that constitutional

violations were likely to result without appropriate training and supervision. Yet, despite the

obvious need for appropriate training and supervision, Defendant City of Grandville failed to take

any corrective action that would have averted Anuj’s false arrest and criminal charges.

       214.    Defendant City of Grandville’s official custom, practice, and/or policy of failing

adequately to train and supervise it employees and agents as described above constituted deliberate

indifference to Anuj’s constitutional rights.

       215.    Defendant City of Grandville promulgated and/or carried out the acts and

omissions, official policies, orders and directives described above intentionally and deliberately,

with wanton and reckless disregard and deliberate indifferent for the civil and constitutional rights,

privileges and sensibilities of Anuj.

       216.    As a direct and proximate result of Defendant City of Grandville’s official custom,

practice, and/or policy of failing adequately to train and supervise Defendant Rietman, Anuj was

subject to false arrest, unlawfully suppressed exculpatory evidence, fabricated evidence, and a

conspiracy to deny his constitutional rights to due process, equal protection, and a fair trial. These

violations of Anuj’s constitutional rights would not have occurred had Defendant City of

Grandville adequately trained and supervised Defendant Rietman.

       217.    As a direct and proximate result of Defendant City of Grandville’s acts, policy

decisions, failure to train, and failure to intervene in a custom of violating individuals’
                                                 30
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.31 Page 31 of 45



constitutional rights, Anuj was deprived of his constitutional rights and thereby suffered pain,

emotional distress, humiliation, mortification, imprisonment, embarrassment, financial damages,

and any other injuries and damages that may arise during the course of discovery.



      COUNT VI:         VIOLATION OF 42 U.S.C. § 1983 – FOURTH AND
                        FOURTEENTH AMENDMENT RIGHTS

(ASSERTED BY ANUJ CHOPRA AGAINST DEFENDANT CONSUMERS CREDIT
UNION AND AGAINST DEFENDANTS TANYA SAWICKI AND KRISTOPHER GRICE,
IN THEIR OFFICIAL AND INDIVIDUAL CAPACITY)


       218.    Anuj incorporates paragraphs 1 through 217 of this Complaint.

       219.    Anuj had the right to be protected from unreasonable search and seizure, guaranteed

by the Fourth Amendment to the United States Constitution, and incorporated against the States

by the Fourteenth Amendment.

       220.    Defendants CCU, Sawicki, and Grice violated Anuj’s constitutionally protected

right against unreasonable search and seizure in multiple ways, including but not limited to:

                a. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference manufacturing a false crime against Anuj for NSF;

                b. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, fabricating evidence so police could obtain an arrest
                   warrant without probable case;

                c. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, withholding exculpatory evidence so police could
                   obtain an arrest warrant without probable cause; and

                d. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, providing false and misleading information so police
                   could obtain an arrest warrant without probable cause.




                                                31
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.32 Page 32 of 45



       221.    As a direct and foreseeable consequence of the actions of Defendants CCU,

Sawicki, and Grice, Anuj was deprived of his rights under the Fourth and Fourteenth Amendments

to the United States Constitution and thereby suffered pain, emotional distress, humiliation,

mortification, imprisonment, embarrassment, financial damages, and any other injuries and

damages that may arise during the course of discovery.

      COUNT VII:        VIOLATION OF 42 U.S.C. § 1983 – FOURTEENTH
                        AMENDMENT EQUAL PROTECTION RIGHTS

(ASSERTED BY ANUJ CHOPRA AGAINST DEFENDANT CONSUMERS CREDIT
UNION AND DEFENDNANTS TANYA SAWICKI AND KRISTOPHER GRICE, IN
THEIR OFFICIAL AND INDIVIDUAL CAPACITY)

       222.    Anuj incorporates paragraphs 1 through 221 of this Complaint.

       223.    Anuj had a right to fair and equal treatment under the law, as guaranteed by the

Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.

       224.    Defendants CCU, Sawicki, and Grice violated this right in multiple ways, including

but not limited to:

                a. By intentionally singling out and treating Anuj less favorable than other
                   similarly situated person, without a rational basis for that treatment;

                b. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, manufacturing a criminal case against Anuj;

                c. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, fabricating evidence so police could obtain an arrest
                   warrant without probable case;

                d. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, withholding exculpatory evidence so police could
                   obtain an arrest warrant without probable cause; and

                e. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, providing false and misleading information so police
                   could obtain an arrest warrant without probable cause.

                                               32
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.33 Page 33 of 45



       225.    As a direct and foreseeable consequence of the actions of Defendants CCU,

Sawicki, and Grice, Anuj was deprived of his rights under the Equal Protection Clause of the

Fourteenth Amendments to the United States Constitution and thereby suffered pain, emotional

distress, humiliation, mortification, imprisonment, embarrassment, financial damages, and any

other injuries and damages that may arise during the course of discovery.

      COUNT VIII:        VIOLATION OF 42 U.S.C. § 1983 – FOURTEENTH
                         AMENDMENT    DUE     PROCESS    AND   SIXTH
                         AMENDMENT FAIR TRIAL RIGHTS

(ASSERTED BY ANUJ CHOPRA AGAINST DEFENDANT CONSUMERS CREDIT
UNION AND AGAINST DEFENDANTS TANYA SAWICKI AND KRISTOPHER GRICE,
IN THEIR OFFICIAL AND INDIVIDUAL CAPACITY)

       226.    Anuj incorporates paragraphs 1 through 225 of this Complaint.

       227.    Anuj had the right to a fair trial and to be protected from deprivation of life, liberty

or property, without due process of law, as guaranteed by the Sixth and Fourteenth Amendments

to the United States Constitution.

       228.    Defendants CCU, Sawicki, and Grice violated Anuj’s constitutionally protected

due process and fair trial rights in multiple ways, including but not limited to:

                a. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference manufacturing a criminal charge against Anuj;

                b. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, fabricating evidence so police could obtain an arrest
                   warrant without probable case.

                c. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, withholding exculpatory evidence so police could
                   obtain an arrest warrant without probable cause.

                d. Intentionally, recklessly, with wanton and reckless disregard, or with
                   deliberate indifference, providing false and misleading information so police
                   could obtain an arrest warrant without probable cause.

                                                 33
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.34 Page 34 of 45



       229.    As a direct and foreseeable consequence of the actions of Defendants CCU,

Sawicki, and Grice, Anuj was deprived of his due process and fair trial rights under the Sixth and

Fourteenth Amendments to the United States Constitution and thereby suffered pain, emotional

distress, humiliation, mortification, imprisonment, embarrassment, financial damages, and any

other injuries and damages that may arise during the course of discovery.

      COUNT IX:         VIOLATION OF 42 U.S.C. § 1983 – MALICIOUS
                        PROSECUTION

(ASSERTED BY ANUJ CHOPRA AGAINST DEFENDANT CONSUMERS CREDIT
UNION AND AGAINST DEFENDANTS TANYA SAWICKI AND KRISTOPHER GRICE,
IN THEIR OFFICIAL AND INDIVIDUAL CAPACITY)

       230.    Anuj incorporates paragraphs 1 through 229 of this Complaint.

       231.    Criminal proceedings were instituted against Anuj and furthered by the illegal and

unconstitutional actions of Defendants CCU, Sawicki, and Grice.

       232.    Such proceedings were terminated in favor of Plaintiff.

       233.    Defendants CCU, Sawicki, and Grice do not have an absolute prosecutorial

immunity for their conduct in the criminal prosecution of Anuj.

       234.    Defendants CCU, Sawicki, and Grice had no probable cause for the initiation or

maintenance of the criminal prosecution of Anuj.

       235.    Defendants CCU, Sawicki, and Grice intentionally influenced or participated in the

initiation or the maintenance of the criminal prosecution of Anuj.

       236.    The actions of Defendants CCU, Sawicki, and Grice were done with malice; that is

they were done for a purpose other than that of securing the proper adjudication of the claim.




                                                34
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.35 Page 35 of 45



       237.    Persons in Defendants CCU, Sawicki, and Grice’s position would have known that

the facts and circumstances alleged in the criminal proceedings were not sufficient to justify a

reasonable belief that Anuj had committed the offenses with which he was charged.

       238.    As a direct and foreseeable consequence of the actions of Defendants CCU,

Sawicki, and Grice, Anuj was deprived of his rights under the Fourth and Fourteenth Amendments

to the United States Constitution and thereby suffered pain, emotional distress, humiliation,

mortification, imprisonment, embarrassment, financial damages, and any other injuries and

damages that may arise during the course of discovery.

      COUNT X:           VIOLATION OF 42 U.S.C. § 1983 – CONSPIRACY

(ASSERTED BY ANUJ CHOPRA AGAINST ALL DEFENDANTS INCLUDING
DEFENDANTS DARIN RIETMAN, TANYA SAWICKI, AND KRISTOPHER GRICE, IN
THEIR OFFICIAL AND INDIVIDUAL CAPACITY)

       239.    Anuj incorporates paragraphs 1 through 238 of this Complaint.

       240.    Defendants knew of should have known that Anuj had not committed a NSF charge.

Nonetheless, acting in concert and under color of state law, Defendants conspired intentionally

and in bad faith to violate Anuj’s clearly established constitutional rights guaranteed by the Fourth

and Fourteenth Amendments of the United States Constitution.

       241.    In furtherance of this conspiracy, Defendants engaged in the following overt acts,

as described above:

           a. Defendants conspired to fabricate evidence.

           b. Defendants conspired to provide false testimony, fabricate evidence, and
              misleading information, to obtain an arrest warrant without probable cause.

           c. Defendants conspired to suppress and/or conceal exculpatory evidence.

           d. Defendants conspired to initiate, maintain and further, criminal proceedings against
              Anuj.
                                                 35
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.36 Page 36 of 45




       242.    The actions of the Defendants violated 42 U.S.C. § 1983.

       243.    As a direct and foreseeable consequence of the conspiratorial actions of

Defendants, Anuj was deprived of his constitutional rights and thereby suffered pain, emotional

distress, humiliation, mortification, imprisonment, embarrassment, financial damages, and any

other injuries and damages that may arise during the course of discovery.

      COUNT XI:         VIOLATION OF 42 U.S.C. § 1983 – CONCEALMENT

(ASSERTED BY ANUJ CHOPRA AGAINST ALL DEFENDANTS INCLUDING
DEFENDANTS DARIN RIETMAN, TANYA SAWICKI, AND KRISTOPHER GRICE, IN
THEIR OFFICIAL AND INDIVIDUAL CAPACITY)

       244.    Anuj incorporates paragraphs 1 through 243 of this Complaint.

       245.    Defendant knew or should have known that Anuj had not committed the NSF

charge but rather paid and settled his account in a timely manner. Nonetheless, acting in concert,

and under color of state law, Defendants conspired intentionally and in bad faith to violate Anuj’s

clearly established constitutional rights guaranteed by the Fourth and Fourteenth Amendments to

the United States Constitution.

       246.    Defendants knew of should have known that they were intentionally and in bad

faith concealing their improper conduct.

       247.    In furtherance of their concealment, Defendant’s engaged in the following acts as

describe above:

           a. Defendants concealed their plan fraudulently.

           b. Defendants conspired to suppress and/or conceal exculpatory evidence.

           c. Defendants concealed their plan against Anuj, the court, and the prosecutor to
              provide false testimony, fabricated evidence, and misleading information to obtain
              an arrest warrant without probable cause.

                                                36
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.37 Page 37 of 45



           d. Defendants concealed their improper plan to initiate, maintain, and further, criminal
              proceedings against Anuj.

       248.    The actions of the Defendants violated 42 U.S.C. § 1983.

       249.    As a direct and proximate result of the improper plan to conceal the conspiratorial

actions of Defendants, Anuj was deprived of his constitutional rights and thereby suffered pain,

emotional distress, humiliation, mortification, imprisonment, embarrassment, financial damages,

and any other injuries and damages that may arise during the course of discovery.

      COUNT XII:        VIOLATION OF 42 U.S.C. § 1983 – FOURTEENTH
                        AMENDMENT AND EQUAL PROTECTION RIGHTS,
                        DISCRIMINATION BASED ON NATIONAL ORIGIN

(ASSERTED BY ANUJ CHOPRA AGAINST ALL DEFENDANTS INCLUDING
DEFENDANTS DARIN RIETMAN, TANYA SAWICKI, AND KRISTOPHER GRICE, IN
THEIR OFFICIAL AND INDIVIDUAL CAPACITY)

       250.    Anuj incorporates paragraphs 1 through 249 of this Complaint.

       251.    Defendants knew or should have known that Anuj is a person of color and is a

descendent of India.

       252.    Anuj had a right to fair and equal treatment, as guaranteed by the Equal Protection

Clause of the Fourteenth Amendment to the United States Constitution.

       253.    Defendants violated Anuj’s right and discriminated against Anuj based on his

National Origin, including but not limited to:

           a. By intentionally humiliating, embarrassing, denegrating Anuj based on his National
              Origin.

           b. Intentionally, recklessly, with wanton and reckless disregard or with deliberate
              indifference, by fabricating evidence, suppressing exculpatory evidence related to
              the criminal charges against Anuj.

           c. By manufacturing a criminal case against Anuj based on his National Origin.



                                                 37
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.38 Page 38 of 45



           d. By suppressing exculpatory evidence and presenting false evidence based on
              Anuj’s National Origin.

           e. By causing intentionally, recklessly, with wanton and reckless disregard that Anuj
              was charged with a criminal felony offense based on Defendant’s discriminatory
              practices based on Anuj’s National Origin.

       254.    As direct and proximate result of Defendants’ discriminatory actions against Anuj

and based on his National Origin, Defendants’ deprived Anuj of his rights under the Equal

Protection Clause of the Fourteenth Amendment of the United States Constitution and thereby

suffered loss of liberty, confinement, pain, emotional distress, humiliation, mortification,

imprisonment, embarrassment, financial loss and damages, and any other injuries and damages

that may arise during the course of discovery.

                     LEGAL CLAIMS ARISING UNDER STATE LAW

      COUNT XIII:       DEPRIVATION OF RIGHTS UNDER MICHIGAN’S
                        CONSTITUTION

(ASSERTED BY ANUJ CHOPRA AGAINST ALL DEFENDANTS INCLUDING
DEFENDANTS DARIN RIETMAN, TANYA SAWICKI, AND KRISTOPHER GRICE, IN
THEIR OFFICIAL AND INDIVIDUAL CAPACITY)


       255.    Anuj incorporates paragraphs 1 through 254 of this Complaint.

       256.    Anuj has rights under the Michigan Constitution, including but not limited to:

           a. To be free from unreasonable seizure.

           b. To be free from deprivation of his liberty interests without due process of law.

           c. To fair and just treatment in the course of an investigation.

           d. To be afforded equal protection of the law.

       257.    Defendants, by virtue of custom and policy and under color of law, violated Anuj’s

rights conferred by the Michigan Constitution by, among other things:

                                                 38
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.39 Page 39 of 45



           a. Subjecting him to unreasonable search and seizure without probable cause.

           b. Depriving him of his liberty interests without due process of law.

           c. Denying him fair and just treatment in the course of an investigation.

           d. Denying him equal protection of the law.

       258.    The foregoing acts were intentional, unlawful, unprivileged, and without protection

of any immunity.

       259.    As a direct and proximate cause of Defendants’ actions in violation of Anuj’s

constitutional rights, Anuj suffered pain, emotional distress, humiliation, mortification,

imprisonment, embarrassment, financial damages, and any other injuries and damages that may

arise during the course of discovery.

      COUNT XIV:         INTENTIONAL            INFLICTION          OF      EMOTIONAL
                         DISTRESS

(ASSERTED BY ANUJ CHOPRA AGAINST ALL DEFENDANTS INCLUDING
DEFENDANTS DARIN RIETMAN, TANYA SAWICKI, AND KRISTOPHER GRICE, IN
THEIR OFFICIAL AND INDIVIDUAL CAPACITY)


       260.    Anuj incorporates paragraphs 1 through 259 of this Complaint.

       261.    Defendants’ conduct as outlined above was intentional or reckless.

       262.    Defendants’ conduct as outlined above was extreme, outrageous, and beyond all

bound of decency, and of such a character as to be intolerable in a civilized society.

       263.    Defendants’ conduct was not for any proper purpose, nor was it within the scope of

Defendants’ authority.

       264.    Defendants’ conduct caused severe and serious emotional distress of Anuj.

       265.    Defendants’ conduct in this matter was grossly negligent because it was so reckless

that it demonstrated a substantial lack of concern for Anuj’s physical and emotional wellbeing.
                                                39
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.40 Page 40 of 45



       266.    As a direct and proximate cause of Defendants’ conduct, Anuj suffered pain,

emotional distress, humiliation, mortification, imprisonment, embarrassment, financial damages,

and any other injuries and damages that may arise during the course of discovery.



      COUNT XV:           FALSE ARREST

(ASSERTED BY ANUJ CHOPRA AGAINST DEFENDANT CITY OF GRANDVILLE)


       267.    Anuj incorporates paragraphs 1 through 266 of this Complaint.

       268.    Officers of Grandville Police Department, which is operated, managed and

overseen, by Defendant City of Grandville, arrested Anuj and further caused Anuj’s confinement

and deprived him of his personal liberty and freedom of movement.

       269.    Anuj was conscious of his confinement at all relevant times.

       270.    Defendant City of Grandville’s actions were intentional and directly resulted in

arrest and actual confinement of Anuj.

       271.    Anuj’s arrest was unlawful and Defendant City of Grandville’s actions were not for

any proper purpose, nor could Defendant City of Grandville have reasonably believed they were

for a proper purpose.

       272.    Defendant City of Grandville’s actions were not privileged.

       273.    The imprisonment and restraint were against Anuj’s will.

       274.    Officers under the control and supervision of Defendant City of Grandville

accomplished the arrest and confinement by force, show of force, and physical confinement, and

the deprivation of Anuj’s liberty and freedom were intentional, unlawful, unprivileged, and

without probable cause.

                                               40
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.41 Page 41 of 45



       275.    Defendant City of Grandville’s conduct in this matter was grossly negligent

because it was so reckless that it demonstrated a substantial ack of concern for Anuj’s physical

and emotional wellbeing.

       276.    As direct and proximate cause of Defendants City of Grandville’s conduct, Anuj

suffered pain, emotional distress, humiliation, mortification, imprisonment, embarrassment,

financial damages, and any other injuries and damages that may arise during the course of

discovery.

      COUNT XVI:         MALICIOUS PROSECUTION

(ASSERTED BY ANUJ CHOPRA AGAINST ALL DEFENDANTS INCLUDING
DEFENDANTS DARIN RIETMAN, TANYA SAWICKI, AND KRISTOPHER GRICE, IN
THEIR OFFICIAL AND INDIVIDUAL CAPACITY)


       277.    Anuj incorporates paragraphs 1 through 276 of this Complaint.

       278.    Criminal proceedings against Anuj were instituted and further by the Defendants.

       279.    Such proceedings were terminated in favor of Anuj.

       280.    Defendants maliciously initiated and continued the prosecution of Anuj without

probable cause to believe a crime had been committed.

       281.    Defendants maliciously initiated and continued the prosecution of Anuj without any

evidence or cause to support such an action.

       282.    Defendants’ actions were done with malice; that is, they were done for a purpose

other than that of securing the proper adjudication of the claim.

       283.    Defendants’ actions were not for any proper purpose, nor could the Defendants

have reasonably believed they were for a proper purpose. Their actions were not privileged.




                                                41
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.42 Page 42 of 45



       284.       Defendants’ conducted in this matter was grossly negligent because it was so

reckless that it demonstrated a substantial lack of concern for Anuj’s physical and emotional

wellbeing.

       285.       Pursuant to M.C.L. § 600.2907, Defendants are liable for treble damages, attorney’s

fees and costs.

       286.       As a direct and proximate cause of Defendants’ conducts, Anuj suffered pain,

emotional distress, humiliation, mortification, imprisonment, embarrassment, financial damages,

and any other injuries and damages that may arise during the course of discovery.

      COUNT XVII: GROSS NEGLIGENCE

(ASSERTED BY ANUJ CHOPRA AGAINST ALL DEFENDANTS INCLUDING
DEFENDANTS DARIN RIETMAN, TANYA SAWICKI, AND KRISTOPHER GRICE, IN
THEIR OFFICIAL AND INDIVIDUAL CAPACITY)


   287.           Anuj incorporates paragraphs 1 through 286 of this Complaint.

   288.           Defendants were required by law to perform their duties carefully, not omitting

       what an ordinarily prudent person would of in their positions in accomplishing their

       undertaking.

   289.           Defendants breached said duty in multiple ways, including but not limited to, by

       violating Anuj’s constitutional rights, by: 1) arresting Anuj without probable cause; 2)

       initiating and continuing criminal prosecution against Anuj without probable cause; 3)

       fabricating inculpatory evidence; and 4) withholding exculpatory evidence.

   290.           Defendants acted either intentionally or with gross negligence and, therefore, are

       not entitled to governmental immunity under M.C.L. § 600.1407.




                                                  42
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.43 Page 43 of 45



   291.       As direct and proximate cause of Defendants’ conduct, Anuj suffered pain,

       emotional distress, humiliation, mortification, imprisonment, embarrassment, financial

       damages, and any other injuries and damages that may arise during the course of discovery.

      COUNT XVIII: DISCRIMINATION BASED ON NATIONAL ORIGIN IN
                   VIOLATION OF THE MICHIGAN CONSITUTION

(ASSERTED BY ANUJ CHOPRA AGAINST ALL DEFENDANTS INCLUDING
DEFENDANTS DARIN RIETMAN, TANYA SAWICKI, AND KRISTOPHER GRICE, IN
THEIR OFFICIAL AND INDIVIDUAL CAPACITY)


       292.   Anuj incorporates paragraphs 1 through 291 of this Complaint.

       293.   Anuj has rights under the Michigan Constitution, including but not limited to:

           a. To be afforded equal protection under the law.

           b. To not be discriminated against because of the color of his skin and National Origin.

       294.   Defendants, by virtue of customs and policy under color of the law, violated Anuj’s

rights conferred by the Michigan Constitution, by, among other things:

           a. Subjecting him to unreasonable arrest and seizure without probable cause.

           b. Depriving him of fair and just treatment during the course of a criminal
              investigation.

           c. Denying him equal protection of the law.

           d. Depriving him of liberty interest and due process of law.

       295.   The foregoing acts were intentional, unlawful, not privileged, and without

protection from any immunity.

       296.   As direct and proximate cause of the Defendants’ action in violation of Anuj’s

constitutional rights, Anuj suffered pain, emotional distress, humiliation, mortification,




                                               43
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.44 Page 44 of 45



imprisonment, embarrassment, financial loss and damages, and any other damages that might arise

during the course of discovery.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff, Anuj Chopra, requests that this Court grant him the following

forms of relief as against Defendants:

   a. That this Court enters a money judgement against Defendants, joint and severally, for
      compensatory damages (including, but not limited to, an amount to compensate Anuj
      Chopra for past and future mental anguish, past and future pain and suffering, past and
      future damages to his reputation, past and future lost wages and lost earning capacity, and
      expenses and costs incurred for legal representation in connection with the criminal charges
      in whatever amount is shown to be established by the proofs in this cause.

   b. That this Court enter a money judgement against the Defendants, joint and severally, in
      favor of Anuj Chopra, for exemplary damages in whatever amount is shown to be
      established by the proofs in this cause.

   c. That this Court enter a money judgement against the Defendants, joint and severally, in
      favor of Anuj Chopra, for treble damages pursuant to M.C.L. § 600.2907 in whatever
      amount is shown to be established by the proofs in this cause.

   d. That this Court enter a money judgement against the Defendants, joint and severally, in
      favor of Anuj Chopra, for punitive damages in whatever amount is shown to be established
      by the proofs in this cause.

   e. That this Court enter an award against the Defendants, joint and severally, for Anuj
      Chopra’s attorney fees and cost incurred in connection to prosecuting this case (pursuant
      to 42 U.S.C. §§ 1983 and 1988, and M.C.L. § 600.2907; and any other applicable law).

   f. That this Court enter an award against the Defendants, joint and severally, for pre-
      complaint interest, pre-judgement interest, and post-judgement interest.

   g. That this Court award such other relief as may be just and necessary, so as to make Anuj
      Chopra whole.


                                         JURY DEMAND

       Plaintiff, Anuj Chopra, requests a trial by jury.



                                                 44
 Case 1:20-cv-00087-PLM-PJG ECF No. 1 filed 02/02/20 PageID.45 Page 45 of 45



                                          /s/ Damian D Nunzio
                                          DAMIAN D NUNZIO (P47319)
                                          THE NUNZIO LAW FIRM, P.C.
                                          Attorney for Plaintiff
                                          29 Pearl Street, NW, Suite 415
                                          Grand Rapids, Michigan 49503
                                          (616) 336-8100

Dated: February 2, 2020




                                     45
